DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s amendment to claim 5 is sufficient to overcome the rejection thereof under 35 U.S.C. 112(b) set forth in the prior Office action.  
Applicant’s amendment to claim 1 is sufficient to overcome all of the anticipation rejections under 35 U.S.C. 102 set forth in the prior Office action.
With respect to the rejections of Zhang et al in view of Beard et al, given the lack of direct teachings of Zhang et al relating to the method of making the asymmetric membranes via phase inversion/phase separation, the Office is withdrawing this ground of rejection in preference for the better combinations of either Zschocke et al or Henkensmeier et al with Beard et al because Zschocke et al and Henkensmeier et al directly teach using the phase inversion/phase separation process which is also described by Beard et al.  
Applicant's arguments filed 3 May 2022 have been fully considered but they are not persuasive. With respect to instant claim 1, corresponding in scope of to the combination of prior claims 2 and 3, Applicant has argued (1) that the guidance from Beard et al lacks sufficient specificity to expressly disclose the combination of pore size and porosity of the porous layer of the asymmetric membrane and (2) even if Beard et al is considered to present a prima facie case of obviousness, the specification, including fig. 10 and the paragraph at page 26, lines 7-13, provides secondary considerations sufficient to rebut the prima facie case of obviousness.
In response to (1), the Office acknowledges that Beard et al fail to direct one of ordinary skill in the art directly to forming an asymmetric membrane having a pore size of 0.5-20 m and a porosity of 60-80% in the porous layer.  However, Beard et al do teach in the cited portions that the control of the pore size and porosity of a porous layer formed by a phase separation process were controllable by one of ordinary skill in the art by varying certain variables during the phase separation process.  Note that each of Zschocke et al and Henkensmeier et al, which are combined, alternative to each other, with Beard et al teach the asymmetric membrane and that the asymmetric membrane was formed by the same phase separation process that is taught by Beard et al.  Thus, Beard et al show that control of the pore size and porosity in the process of each of Zschocke et al, and Henkensmeier et al was possible and known in the prior art.  
Additionally, the Office must consider the entire record, including Applicant’s own specification, which does not appear to provide guidance to one of ordinary skill in the art as to how to control the phase separation process to achieve the claimed pore size and porosity of the porous layer.  This supports the conclusion that control of the phase separation process variables to achieve a desired pore size and porosity was within the ordinary level of skill in the art.
Lastly, per MPEP 2144.05, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  Here, the prior art teaches making the asymmetric membrane having a porous layer that inherently has a pore size and a porosity.  Thus, the prior art establishes a prima facie case of obviousness of the claim because claim 1, as amended, is considered an optimization of the pore size and porosity values within the general conditions of the prior art and Applicant has failed to show that the particular ranges of pore size and porosity are critical.  
In response to (2), the Office has reviewed the cited portions of the specification that are alleged to support a showing of secondary considerations.  However, nothing in the cited sections appear to tie any result to the pore size and porosity of the porous layer.  At best, fig. 10 supports the conclusion that an asymmetric membrane permits an electrolysis cell to outperform an electrolysis cell not using an asymmetric membrane and does not tie this result to the claimed pore size and porosity.  Additionally, the prior art teaches using an asymmetric membrane in an electrolysis cell, such that the data presented in fig. 10 does not compare the invention to the closest prior art.  Further, the passage on page 26 cited by Applicant (paragraph [0110] from the Pre-Grant Publication of this application, US 2021/0332486) merely refers to figs. 6A and 6B and that the SEM images confirmed the pore size of the porous layer was 5-10 m.  This passage does not suggest any result that is tied to the specific property.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zschocke et al (“Novel Ion Exchange Membranes Based on an Aromatic Polyethersulfone”) in view of Beard et al (US 2010/0166961).
Zschocke et al teach (see abstract, pp. 328 and 329 and fig. 4) an asymmetric electrolyte membrane comprising a porous layer (“porous substructure”) comprising a hydrocarbon-based anion-exchange resin, which porous layer includes pores, and a dense layer (“skin layer”) comprising a hydrocarbon-based anion-exchange resin.  
Note the preamble limitation “for a water electrolysis apparatus” has not been given patentable weight as it only refers to the intended use of the membrane.  See MPEP 2111.02.    The recitation of “for a water electrolysis apparatus” does not impart any additional structure and relates solely to how the membrane may be used.
The porous layer of Zschocke et al inherently possesses both a pore size and a porosity; however, Zschocke et al fail to teach the pore size or porosity of the porous layer.
Note that Zschocke et al teach (see paragraph spanning pages 326 and 327) making the asymmetric membrane via a phase inversion process.
Beard et al teach (see abstract, paragraphs [0033]-[0035]) that the use of phase separation (i.e. phase inversion) techniques permitted control of both cell (pore) size and percent porosity.
Therefore, in the absence of evidence of unexpected results of the claimed range, it would have been within the expected skill of a routineer in the art to have conducted routine experimentation to determine suitable or even optimal values for the pore size and porosity of the porous layer of Zschocke et al as suggested by Beard et al.  
Regarding claim 4, the dense layer (“skin layer”) of Zschocke et al does not include pores.
Regarding claim 5, Zschocke et al teach (see fig. 3) that the hydrocarbon-based anion-exchange resin was a “PES” (polyaryleneethersulfone) resin.
Regarding claim 6, Zschocke et al teach (see top of page 331) exposing the membrane to either hydrochloric acid (an acid) or sodium hydroxide (a base) aqueous solutions.  
Regarding claim 8, the asymmetric membrane of Zschocke et al was an anion-exchange membrane (AEM) that would have been capable of being used in a water electrolysis apparatus.  
Claims 1, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Henkensmeier et al (US 2013/0323496) in view of Beard et al (US 2010/0166961).
Henkensmeier et al teach (see abstract, paragraphs [0003], [0068]-[0069]) an asymmetric electrolyte membrane comprising a porous layer (“porous layer”) comprising a fluorine-based cation-exchange resin, which porous layer includes pores, and a dense layer (“skin layer”) also comprising the fluorine-based cation-exchange resin.  
While the preamble limitation “for a water electrolysis apparatus” has not been given patentable weight as noted above, as the preamble only refers to the intended use of the membrane, the Office notes that Henkensmeier et al teach (see paragraph [0003]) that in the membrane may be used for electrolytic cells was contemplated. 
The porous layer of Henkensmeier et al inherently possesses both a pore size and a porosity; however, Henkensmeier et al fail to teach the pore size or porosity of the porous layer.
Note that Henkensmeier et al teach (see paragraph [0068] and [0089]) making the asymmetric membrane via a phase separation process.
Beard et al teach (see abstract, paragraphs [0033]-[0035]) that the use of phase separation techniques permitted control of both cell (pore) size and percent porosity.
Therefore, in the absence of evidence of unexpected results of the claimed range, it would have been within the expected skill of a routineer in the art to have conducted routine experimentation to determine suitable or even optimal values for the pore size and porosity of the porous layer of Henkensmeier et al as suggested by Beard et al.  
Regarding claim 4, Henkensmeier et al expressly teach (see figs. 1 and 2, and paragraph [0044]) that the dense layer (10) was non-porous (i.e. does not comprise pores). 
Regarding claim 5, Henkensmeier et al teach (see paragraph [0041]) that the cation exchange polymer used could be selected from polymers such as perfluorinated sulfonic acid, which are available under the tradenames Nafion®, Aquivion®, Aciplex®, and Flemion®.
Regarding claim 7, Henkensmeier et al teach the membrane being a proton exchange membrane (see paragraph [0006]).
Claim 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Henkensmeier et al (US 2013/0323496) in view of Beard et al (US 2010/0166961) as applied to claim 1 above, and further in view of Mertesdorf et al (US 5,906,716) and Dean et al (US 2012/0031772).
Henkensmeier et al, as noted above, suggested (see paragraph [0003]) that in the membrane may be used for electrolytic cells.
However, Henkensmeier et al fail to teach the specifics of how to implement the asymmetric membrane into an electrolytic cell, such as through constructing a membrane electrode assembly.
Mertesdorf et al teach (see abstract, col. 4, line 53 through col. 5, line 30) an asymmetric electrolyte membrane that comprised a porous layer formed by a similar phase inversion process as that used by Henkensmeier et al.  Mertesdorf et al teach that the asymmetric membrane was implemented using a cation exchange membrane with an electrode formed directly on the porous surface of the membrane (i.e. “membrane/electrode composite”).  Mertesdorf et al mainly relates to fuel cells, but also mentions (see col. 1, lines 6-18) using the membrane/electrode composites for electrolysis cells.  
Dean et al teach (see abstract, fig. 1a, paragraph [0010]) that typical electrolysis cells include a membrane electrode assembly, wherein electrodes are supported “on or just within both polymer electrolyte faces” as can be seen in fig. 1a.  The electrodes comprised a cathode and an anode on opposing sides of the polymer electrolyte membrane (PEM).  The membrane electrode assembly of Dean et al was used for a water electrolysis apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art to have combined the asymmetric membrane of Henkensmeier et al with the teachings of Mertesdorf et al and Dean et al by constructing the membrane electrode assembly of Dean et al by using the asymmetric membrane Henkensmeier et al as the polymer electrolyte membrane that was sandwiched between the anode and cathode.
Regarding claim 10, Henkensmeier et al and Mertesdorf et al fail to teach which of the electrodes, i.e. anode or cathode, is used adjacent to the porous layer and which is used adjacent to the dense layer.  Given the limited number of possibilities, which is two, either option would have been obvious to one of ordinary skill in the art as being immediately envisaged (see MPEP 2131.02) AND/OR it would have been well within the ordinary level of skill to have conducted routine experimentation to determine which option performed best.  
Regarding claim 11, Dean et al teach that the anode was selected as iridium oxide (a precious metal-based single oxide) and the cathode was selected as platinum (a transition metal).
Regarding claim 12, Dean et al teach constructing a water electrolysis apparatus using the membrane electrode assembly.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794